Citation Nr: 1635123	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision that, in part, denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a bilateral hearing loss disability began during the Veteran's military service, was caused by his service, had an onset within a year of his service, or has been continuous since service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and it may not be presumed to have been.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran was provided with an audiological examination in December 2012, as supplemented in February 2013.  In June 2015 and December 2016, the Board solicited expert opinions from audiologists regarding the etiology of the Veteran's hearing loss.  The Board finds that the existing medical evidence of record, particularly the June 2015 and December 2016 expert opinions, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  While the Veteran has questioned the adequacy of these evaluations, for the reasons discussed in greater detail below, the Board finds that the June 2015 and December 2016 opinions are adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that hearing loss, as an organic disease of the nervous system, is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including hearing loss, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).

With regard to the presence of a current disability, the Veteran was diagnosed at his December 2012 examination with a hearing loss disability in both ears for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Thus, a current disability is shown.  With regard to an in-service event or injury, the Veteran has alleged that he was exposed to loud noise in service as a truck operator.  While the Veteran's service treatment records show no overt evidence of treatment for a hearing condition, the Veteran's service separation document indicates that he served as a heavy vehicle driver.  The second Hickson element, evidence of an in-service event, disease, or injury, namely noise exposure, is accordingly met.

However, military noise exposure alone is not considered to be a disability; rather, it must be shown that the military noise exposure caused the hearing loss.

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current bilateral hearing loss disability.  

Turning to a review of the evidence of record, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  





In March 1965, the Veteran showed the following puretone thresholds, recorded in decibels (ISO-ANSI conversion):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
5 (20)
0 (10)
5 (15)
5 (15)
0 (5)

In January 1967, the Veteran denied ever having experienced hearing loss.  With regard to his separation audiological examination, in June 2015, the Board solicited an expert opinion in order to clarify whether the Veteran's service treatment records were recorded under the ISO-ANSI standard.  Later in June 2015, a doctor of audiology found that though the following examination was conducted before November 1, 1967, the results were reported using the ISO standard.  The doctor of audiology did not explain this finding.  The opinion of a March 2016 doctor of audiology reached a contrary conclusion.  Thus, reporting both the ASA and ISO-ANSI standards, at the Veteran's separation examination, the Veteran showed the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
10 (20)
Not tested
0 (5)
LEFT
15 (30)
5 (15)
10 (20)
Not tested
5 (10)

In a December 1996 hearing conservation test provided by his employer, the Veteran had a severe loss of hearing for speech sounds in the left ear, a moderate loss of hearing for speech sounds in the right ear, and a moderately severe loss for high-pitched sounds in both ears.  The test indicated that there had been an improvement in the Veteran's hearing levels at the 2000, 3000, and 4000 Hertz frequencies compared to a previous test.  The Veteran was counseled to continue to wear hearing protection when exposed to loud noises.  

In September 2012, the Veteran stated this his bilateral hearing loss began in the fall of 1965.  

The Veteran underwent a VA examination in December 2012, at which time the examiner diagnosed him with bilateral sensorineural hearing loss.  The Veteran reported that people had to repeat things to him in conversation, and his family reported that he kept the television too loud.  The examiner indicated that an etiological opinion could not be provided without speculation.  As a rationale for this opinion, the examiner noted that the Veteran was a truck driver in Vietnam.  Following his military service, the Veteran used hearing protection while working in a factory.  The Veteran reported that he occasionally hunted, shooting right-handed.  The examiner did not have access to the Veteran's claims file, however, and thus could not provide an etiological opinion.  

In February 2013, the examiner who conducted the December 2012 examination noted that a comparison between the Veteran's hearing at his induction physical and separation physical revealed hearing within normal limits and without a significant threshold shift.  The examiner thus opined that the Veteran's bilateral hearing loss was not caused by or a result of military acoustic trauma. 

In May 2013, the Veteran stated that he experienced hearing loss as a result of in-service exposure to howitzers near his base of operations and the constant noise of the five ton trucks that he drove.  

In June 2015, a doctor of audiology opined that the Veteran's current hearing loss disability was less likely than not related to his active duty service.  As a rationale for this opinion, the examiner discussed the above audiological evidence of record.  The examiner noted that the Veteran's hearing was considered to be within normal limits at the time of his separation from service.  Furthermore, the examiner found that the Veteran had no significant changes in hearing thresholds at any frequency from service entrance to service separation.  

The examiner also noted as a rationale for this opinion that the Institute of Medicine (IOM) stated that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  Based on the audiograms in this case, the examiner found that there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or the result of his military service, including noise exposure.  

In October 2015, the Veteran quoted a passage of the IOM study stating that "[y]oung adults with a slight noise-induced high-frequency hearing loss (e.g., 15-30 decibels at 6000 Hertz), one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 decibels) at discharge."  The Veteran argued that this quote indicated that he was predisposed to suffer from hearing loss at a faster rate than those who showed normal hearing at discharge.  The Veteran also took issue with the use of the term "immediate" in the IOM study, in the context of determining the likelihood of long-term hearing when hearing was normal immediately after the exposure.  The Veteran "challenge[d] the examiner in incorporating a biased definition into the IOM finding."  

Upon review of this evidence, in December 2015, the Board solicited an additional opinion from an audiologist regarding the etiology of the Veteran's hearing loss.  In March 2016, the Chief of Audiology and Speech Pathology at the VA Boston Healthcare System concluded that it was less likely than not that the Veteran's bilateral hearing loss disability was related to his in-service noise exposure.  As a rationale for this opinion, the audiologist indicated that both the Veteran's induction and separation audiometric results revealed hearing within normal limits in both ears with the exception of a 30 decibel hearing loss at 500 Hertz at separation, which, the examiner noted, VA considers to be non-disabling.  The audiologist further found that there was no evidence of significant threshold shift in either ear at any frequency that was beyond the normal measurement variability when comparing induction to separation.  

Furthermore, the audiologist noted that the IOM's 2006 study concluding that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to the noise exposure if hearing was normal immediately after the exposure.  In response to the Veteran's October 2015 argument, the audiologist indicated that the relevance of the quoted passage could not be determined without resorting to speculation because the Veteran's hearing was not measured at 6000 Hertz in either ear at the time of his separation from service.

In August 2016, the Veteran's representative argued that the December 2015 opinion was flawed because the audiologist defined "high frequency hearing loss" solely at 6000 Hertz.  The Veteran's representative argued that the 6000 Hertz frequency cited in the IOM study was simply an example, and "high frequency hearing loss" could mean a level as low as 4000 Hertz.

Upon review of this medical evidence, the Board places relatively little weight on the October 2015 and August 2016 arguments of the Veteran and his representative.  First, in weighing the probative value of different interpretations of a medical study, the Board places far greater weight on the interpretations of two separate doctors of audiology than on the interpretation of the Veteran or his representative, neither of whom has demonstrated medical expertise on the subject of audiology.  The Veteran has had the opportunity throughout his appeal to provide competent medical opinions interpreting the IOM study in question or otherwise addressing the etiology of his bilateral hearing loss disability, but he has not done so.  While the Board has carefully considered the arguments of the Veteran and his representative, their lay interpretations of the weight to be afforded to different aspects of the IOM study are of less probative value than the interpretations of doctors of audiology.  

Even if, however, the Board were to place greater probative weight on the Veteran's interpretation of the IOM study than on either audiologist's opinion, the evidence of record does not demonstrate that the Veteran had a high-frequency hearing loss of 15 to 30 decibels at 6000 Hertz at the time of his separation from service, as was noted in the passage that the Veteran quoted.  Indeed, the Veteran's hearing at this frequency was not tested at all at the time of his separation from service.  Furthermore, even if the Board were to accept the August 2016 argument of the Veteran's representative that the IOM's reference to high frequency hearing loss at 6000 Hertz essentially included 4000 Hertz as well, the Veteran did not, at his time of discharge, have a "15-30 decibel" loss of hearing at 4000 Hertz, as is mentioned the IOM study.

Indeed, to the extent that the Veteran believes that his bilateral hearing loss disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing diminished hearing acuity.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a hearing loss disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's hearing loss disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's nervous system, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his bilateral hearing loss disability, and it finds that he has not done so.  The record contains no complaints relating to the Veteran's hearing until December 1996, approximately 29 years after he separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with hearing loss consistently since service, the Board finds this contention to lack credibility given that the Veteran failed to mention these symptoms at any time for approximately 29 years following service.  While the Veteran's failure to seek treatment for some 29 years following service is not a dispositive fact on its own, it is a factor that weighs strongly against the Veteran's claim.  Additionally, audiometric testing at separation did not show that the Veteran had a hearing loss disability, thereby providing clinical evidence that the Veteran did not have a hearing loss disability at that time.

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that a bilateral hearing loss disability was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against granting service connection for a bilateral hearing loss disability, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


